Scates, J. delivered the following dissenting opinion: I am of opinion that the answer was insufficient for not tendering the deed, and accompanying the answer by the deed. It only refers to the deed to its character, and whether it was a proper deed according to the terms of the parol contract set up in bar. That contract would be a sufficient ground to refuse any relief to the complainant, if the party had kept good his offer to perform, by bringing the deed into Court with his answer, and renewing his tender of the deed, so as to take the case out of the Statute of Frauds, by putting such a writing into the power of the opposite party, as would bind the party agreeing to convey land. The contract was sufficiently reduced to writing and signed by the party, to take the case out of the statute, provided that contract had been so delivered as to put the contract into the power, and under the control of the other party, that he might enforce its provisions. The first tender was well made, but not accepted. The answer should, therefore, renew the tender and keep it good. There is no tender made in the answer, and for want of it, I think the answer insufficient," and that the judgment should, therefore, be affirmed. *  Decree reversed,','   At, or about the time of the argument in the foregoing case, the Court announced the adoption of a rule, the substance of which was, that the Judge who tried the cause in the Court below, would not take any part in its decision in this Court In those cases, therefore, which were subsequently argued, no note will be made of that fact